Citation Nr: 0411615	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned an 
initial evaluation of 50 percent disabling, effective March 
8, 2001.  The veteran perfected a timely appeal of this 
determination to the Board.

Because a 50 percent evaluation does not represent the 
maximum rating available for the veteran's PTSD, the 
veteran's claim for an increase in evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In light of the foregoing, the Board has identified this 
claim for increase as reflected on the title page.

In written argument dated in May 2003, the veteran argues 
that his PTSD warrants a 70 percent evaluation.  In light of 
the following decision, in which the Board agrees that the 
veteran's PTSD most closely approximates a 70 percent rating, 
the RO should consider whether the veteran is entitled to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  This issue is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by sleep impairment; 
frequent nightmares, flashbacks, and intrusive thoughts; 
irritability; explosive anger; depression; anxiety and panic 
attacks; an exaggerated startle response; impaired 
concentration and short-term memory loss; marked difficulty 
adapting to stressful situations; severe avoidance behavior; 
social isolation; and difficulty sustaining employment.  

3.  The evidence shows that the veteran's PTSD is not 
productive of total occupational and social impairment; in 
addition, the evidence indicates that the condition is not 
productive of such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; that he is in 
persistent danger of hurting self or others; an intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
evaluation for PTSD, effective March 8, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim and that the 
requirements of the VCAA have in effect been satisfied.

In February 2002, the veteran was afforded a formal VA 
examination in order to determine the extent and etiology of 
his PTSD.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The veteran was also provided with an addendum to this 
examination in July 2002.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed to prevail on his claim.  In 
addition, the veteran's representative has been given the 
opportunity to submit written argument.  While the veteran 
was not provided with an RO letter specifically notifying him 
of the VCAA and the evidence needed to substantiate his claim 
and offering to assist him in obtaining any relevant 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), in light of this decision, in which the Board agrees 
with the veteran and grants the veteran's claim of 
entitlement to an initial disability rating of 70 percent 
disabling for his service-connected PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The Board will therefore proceed with the 
consideration of this case.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under this code a 50 percent 
evaluation is warranted for PTSD when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation for 
PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board agrees with 
the veteran and his representative that the evidence shows 
that the service-connected PTSD warrants a 70 percent 
evaluation.  In reaching this determination, the Board notes 
that the veteran was afforded a VA psychiatric examination in 
February 2002, with and addendum to this examination dated 
July 2002.  

The results of the February 2002 examination revealed that, 
since his return from Vietnam, the veteran has had trouble 
controlling his temper and getting along with people.  The 
examiner found that the veteran had survival guilt, intrusive 
thoughts, flashbacks and nightmares, although the examiner 
noted that these symptoms had decreased.  The examiner also 
found that the veteran had trouble sleeping and 
concentrating, and stated that he could not trust people.  At 
that time of the examination, the veteran stated that he 
slept with a pistol under his mattress.  The veteran was also 
found to have had problems with anger and an explosive 
temper.  To help him cope with his symptoms, the veteran 
abused alcohol for over 20 years.  The veteran reported that 
he always felt anxious, was hypervigilant, and sought 
treatment several times for anxiety.  During the examination, 
the veteran was found to be alert oriented and cooperative, 
with appropriate behavior.  The veteran's thought process was 
found to be significant for intrusive thoughts, but he denied 
any hallucinations or suicidal or homicidal ideations.  He 
did not exhibit delusional thinking and his memory was intact 
for past and present events.  By history, the examiner found 
that the veteran showed impaired judgment and insight.  The 
examiner also noted that the veteran enrolled in college 
after service, but did not continue; he had trouble with 
memory and concentration and was very frustrated.  He quit 
college after two years and started working.  He worked in 
construction and then as an exterminator, but he had trouble 
getting along with people and sustaining jobs.  Lastly, he 
worked doing maintenance with his brother-in-law.  He admits 
to several relationships, but could not sustain one.  He 
never married.  In conclusion, the examiner found that the 
veteran had a longstanding history of PTSD, and that the 
veteran could not control his emotions and anger enough to be 
able to stay in college or sustain decent employment, 
although the examiner noted that the veteran appears to have 
managed with the help of family support.  The examiner also 
found that the veteran's way of coping appeared to be 
drinking and avoiding people, and found that the veteran 
struggled with interpersonal relationships.  The veteran was 
diagnosed with PTSD, chronic, with symptoms of depression, 
anxiety and impulse control problems.  

In a July 2002 addendum to the February 2002 examination, the 
VA examiner reviewed the veteran's file and found that the 
veteran's GAF score for mood, was a moderate 55 which, 
according to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The examiner, however, also noted that the veteran 
had several problems in addition to his PTSD that affected 
his functioning, including chronic back and other medical 
problems, and substance abuse and interpersonal problems.  
Overall, the examiner found that the veteran's functioning 
was severely impaired and gave him an overall GAF score of 
40.  A GAF score of 40, according to the DSM-IV, reflects 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The veteran's outpatient treatment records from the 
Clarksburg, West Virginia, VA Medical Center also reflect 
many of the same conclusions reached by the VA psychiatric 
examiner.  These records reflect that the veteran was seen on 
numerous occasions for anxiety, short-term memory loss, sleep 
disorders and panic attacks, and outbursts of anger.  The 
veteran was prescribed medication for these conditions.  He 
has been diagnosed over the years with panic disorder with 
agoraphobia, intermittent explosive disorder, generalized 
anxiety disorder, as well as other physical conditions.  The 
veteran was assigned a GAF score of 50 on several occasions, 
indicating serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Finally, in a statement submitted to the RO in December 2001, 
the veteran reported sleep disturbances, social impairment, 
and described himself as an emotionally withdrawn loner.  He 
indicated that, although he lived with a woman for less than 
a year, he never married.  He stated that he has only one 
friend, a fellow veteran.  He reported that he has frequent 
intrusive thoughts about Vietnam and panic attacks that feel 
like his body is racing and he is having a heart attack.  
These symptoms occur frequently, as often as twice a month.  
He also reported becoming angry often, but then becoming 
passive and allowing others to take advantage of him.  He 
stated that he is jumpy around loud noises and sudden 
movements and that he has outbursts of crying for which he 
cannot identify the cause.  He also reported increased 
forgetfulness, frequent headaches and other health problems.

Based on the foregoing, the Board finds that entitlement to a 
70 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran is occupationally and 
socially impaired, with deficiencies in most areas, including 
work, school, family relations, judgment, thinking and mood.  
While the veteran denied suicidal ideation and the record 
does not reflect that the veteran engaged in obsessional 
rituals, neglect of personal appearance, or illogical, 
irrelevant or obscure speech, the record clearly reflects 
that the veteran suffers from depression, panic attacks, 
anxiety and impulse control problems, as well as explosive 
anger.  The record also reflects that the veteran has 
difficulty in adapting to stressful circumstances (including 
school and work settings), and has the inability to establish 
and maintain effective relationships.  

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent, because his 
symptoms have not caused total social and occupational 
impairment.  In this regard, the Board observes that the 
veteran has participated in the treatment of his condition, 
and is compliant with his medication regimen and with 
therapy.  Moreover, the evidence shows that he demonstrates a 
desire to improve and to continue working.  In this regard, 
the February 2002 examiner noted that that the veteran 
enrolled in college after service.  Although, the veteran 
quit after two years as a result of memory and concentration 
problems, he nevertheless continued to attempt to improve 
himself and gained employment in construction and as an 
exterminator.  He also worked in maintenance with his 
brother-in-law.  Despite the severity of the veteran's 
condition, therefore, the veteran nevertheless pursued and 
was able to secure employment, even if he had difficulty 
sustaining such employment.  Also, the record reflects that, 
although the veteran suffers from severe social impairment, 
he does maintain relationships with family and a fellow 
veteran, and has had relationships with several women in the 
past.  Indeed, the record reflects that the help of his 
family, along with the veteran's noted desire to improve and 
participate in his treatment, has been significant in 
ameliorating the severe nature of his condition.

In light of the foregoing, the preponderance of the evidence 
is against a finding that the veteran's PTSD is productive of 
total occupational and social impairment.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  As such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 70 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 70 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective March 8, 2001, is granted.



                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



